                      UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION
                             No. 5:18-CV-340-%2


REGINALD CROMARTIE,                         )
                                            )
      Plaintiff,                            )
                                            )
      v.                                    )                ORDER
                                            )
CITY OF FAYETTEVILLE,                       )
                                            )
      Defendant.                            )


      This matter is scheduled for a nonfinal pretrial conference on February 8, 2021,

in Greenville. The parties having advised the court there are no disputed issues

presently requiring the court's attention, the court GRANTS the parties’ motion

[DE #66] requesting that the conference be conducted via telephone. The clerk is

directed to provide the parties with call-in instructions for the conference.

      This 3rd day of February 2021.


                                        __________________________________________
                                        _____
                                           _ ________
                                                   _ __________________
                                                                     ____
                                        KIMBERLY  LY A. SWANK
                                                  LY
                                        United States Magistrate Judge




           Case 5:18-cv-00340-BO Document 67 Filed 02/03/21 Page 1 of 1
